Citation Nr: 0010829	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  99-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL     

Appellant and Mr. Vic Romback


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


FINDINGS OF FACT

1.  The veteran's claim is plausible and the VA has obtained 
all evidence sufficient to decide equitably this appeal.

2.  The veteran's PTSD is currently manifested by severe and 
ongoing flashbacks, chronic feelings of fear and anxiety, 
anger and irritability, exaggerated startle response, 
increased arousal, hypervigilance, intrusive thoughts, sleep 
disturbance, panic attacks, isolation, depression and 
suicidal ideation.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.125-4.132, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that the evaluation initially assigned 
his PTSD should be increased to reflect more accurately the 
severity of his symptomatology.  Accordingly, the Board is to 
consider the entire period of the veteran's disability in 
order to provide for the possibility of staged ratings.  
Staged ratings are ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's allegation that he is entitled to an increased 
evaluation for PTSD, standing alone is sufficient to 
establish a well-grounded claim for a higher evaluation under 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
VA has fulfilled its duty to assist the veteran by obtaining 
and fully developing all relevant evidence necessary for 
equitable disposition of this claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1999).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

By rating decision dated March 1999, the RO granted service 
connection for PTSD and evaluated the veteran's PTSD as being 
50 percent disabling under Diagnostic Code (DC) 9411.  
Pursuant to DC 9411, a 50 percent disability evaluation is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (i.e. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assignable with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The pertinent evidence of record shows that in March 1998, 
the veteran sought treatment from Dan L. Forrester, M.S.W. 
with Bell Behavioral Services.  He presented in what was 
described as "a state of crisis."  The veteran reported 
experiencing depression, suicidal thoughts, panic attacks, 
sleep disturbance, flashbacks, exaggerated startle response 
to loud noises and marital problems.  He further indicated 
that he tended to isolate himself and gave a history of being 
a recovering alcoholic.  The veteran also described having 
anger that never goes away and indicated that he is afraid of 
heights due to his frequent flights in open helicopters.  The 
veteran recounted experiences he had during Vietnam including 
fear of walking through pineapple plantations, claymores 
going off, picking up body parts, working as a machine 
gunner, and sadness and guilt over children and friends who 
died in Vietnam.  It was noted that the veteran was 
unemployed and had difficulty maintaining employment.  He was 
advised to attend individual, weekly therapy sessions.  

In a statement submitted in May 1998, the veteran recounted 
his Vietnam experience and indicated that he still has 
nightmares regarding dead soldiers, ambushes and fire fights 
with tracers and artillery being used.  He also indicated 
that he currently does not like people to sneak up behind him 
and touch him and he becomes uncomfortable in small rooms 
with no windows.  Additionally, he indicated that he 
sometimes lashes out and is unable to control his stress and 
rage.  

Records from Bell Behavior Services dated June 1998 to 
October 1998 show that the veteran was diagnosed with PTSD 
and Alcohol Dependency in remission.  He was assigned a GAF 
score of 45.  The records show that the veteran had been 
compliant with weekly individual counseling sessions, but 
continued to experience depression, panic attacks, suicidal 
thoughts, flashbacks, sleep disturbance, unresolved anger, a 
tendency to isolate, relationship problems and an inability 
to maintain employment.  It was noted that the veteran felt 
that talking about his Vietnam experiences and taking Paxil 
had resulted in stabilization of his moods, including a 
lessening of his anger and anxiety.  The veteran reported 
that he was able to pursue activities including woodwork, 
working on his motorcycle, taking walks, going fishing and 
visiting his grandson.  The veteran was advised to continue 
with weekly individual therapy sessions.

The veteran was afforded a VA examination in November 1998.  
The veteran reported that he was seeking counseling from Bell 
Behavioral Services, because his wife felt he needed 
treatment due to his anger, irritability, social isolation 
and dislike of crowds.  The veteran reported that he belonged 
to the local American Legion post.  Objectively, the veteran 
was neatly dressed and his grooming was adequate.  There was 
no evidence of psychotic symptoms, thought disorder, or 
suicidal ideation.  The veteran had a flat affect and his 
mood was depressed.  His memory and concentration were 
adequate.  The veteran indicated that he had a history of 
excessive alcohol use, but had reduced his alcohol 
consumption to approximately one six-pack per week.  The 
examiner noted that the veteran has had 30 jobs since 
returning from Vietnam.  His longest period of employment was 
from 1982 to 1994 when he was employed by the K.I. Sawyer Air 
Force Base.  The examiner indicated that the veteran's 
symptoms were consistent with a diagnosis of PTSD.  
Specifically, it was noted that the veteran experiences 
increased arousal, chronic sleep disorder, problems with 
irritability and outbursts of anger, problems with 
hypervigilance, exaggerated startle response, intrusive 
thoughts, intrusive dreams about Vietnam and avoidance of 
stimuli that reminds him of Vietnam.  The veteran reported 
that he keeps his guns locked up at home, because guns arouse 
thoughts of Vietnam.  The veteran was diagnosed with chronic 
PTSD and assigned a GAF score of 45, which the examiner noted 
is indicative of serious symptoms and impairment in social 
and vocational functioning.   

An April 1999 Bell Behavioral Services report reflects that 
the veteran continued to experience symptoms including 
anxiety, unresolved anger, flashbacks, sleep disturbance and 
suicidal thoughts.  It was indicated that the veteran had 
some stabilization of moods, including a lessening of anger.  
The veteran advised the examiner that he had joined a local 
Veterans Support Group, so that he could discuss his 
experience in Vietnam.   

Testimony taken during a June 1999 hearing held before the RO 
in Detroit, Michigan, and testimony taken before the 
undersigned during a November 1999 Travel Board hearing in 
Detroit, Michigan shows that the veteran continued to have 
angry outbursts, sleep disturbance, depression, difficulty 
focusing, difficulty being around people.  He indicated that 
he continued to isolate himself from other people and does 
not have any friends.  He also testified that he tries to 
stay away from his wife, so that he will not take out his 
anger and irritability on her.  He described feeling detached 
from other people and stated that when he looks to his 
future, he believes it will be bad.  He helps his wife with 
her garden but does not do anything else socially.  He 
further testified that there are many times when he has 
wanted to hurt other people and there are times when he has 
assaulted other people.  He also testified that he has 
attempted to hurt himself on many occasions and acknowledged 
that he keeps loaded guns at his house.  He often feels as 
though people are after him and he tends to look for booby 
traps in the woods near his house.  He stated that he lost 
his last job because he was unable to control his temper.  
The veteran indicated that he continues to take medication 
for his PTSD symptomatology and he was attending a 13-week 
course with a psychologist to help control his PTSD 
symptomatology.  

Mr. Vic Romback with the Vietnam Veterans of America 
testified that the veteran tends to isolate himself and avoid 
interaction with other people.  
An October 1999 Bell Behavioral Services report shows that 
the veteran's current PTSD symptoms consist of severe and 
ongoing flashbacks, chronic feelings of fear and anxiety, 
chronic anger, sleep disturbances, panic attacks, isolation, 
depression and suicidal ideation.  The veteran's diagnosis 
remained chronic PTSD and he was assigned a GAF score of 45.  

Based on a review of the foregoing evidence, the Board finds 
that the veteran's disability picture is more nearly 
approximated by the criteria set forth for a 70 percent 
disability evaluation.  The evidence shows that the veteran 
has extreme difficulty with anger management and often thinks 
of harming others or himself.  Objectively, it has been noted 
that the veteran suffers from suicide ideation and that he 
keeps loaded guns at his house.  The veteran also patrols the 
woods near his house in search of booby traps and often feels 
that people are after him.  He tends to isolate himself and 
while he is able to maintain his relationship with his wife, 
he becomes angry with her and he does not have any other 
friends.  In terms of social activities, the veteran attends 
therapy sessions for his PTSD, but he does not engage in any 
social activities with other people.  The veteran has 
reported that he does try to maintain some hobbies including 
woodworking, repairing a motorcycle and working in his wife's 
garden.  The veteran has difficulty with flashbacks, sleep 
disturbance, depression, flat affect and panic attacks.  He 
takes regular medication for symptom management and attends 
two different therapy sessions on a weekly basis for PTSD.  
The veteran reports being unable to maintain employment 
because of his inability to control his anger and because he 
does not like to be around people.

The veteran has consistently been assigned a GAF score of 45.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4.130, such a score is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  While the veteran's symptoms 
are serious, he does not currently have total occupational 
and social impairment.  He continues to maintain a 
relationship with his wife, visits his grandson, belongs to 
the local American Legion post and attends weekly therapy 
sessions.  He has also been shown to have some improvement in 
his symptoms as a result of his therapy sessions.  The 
veteran has not been shown to have gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, intermittent inability to perform activities 
of daily living or disorientation to time or place.  
Accordingly, under the applicable diagnostic criteria which 
the Board must consider, the preponderance of the evidence is 
against entitlement to a 100 disability rating, and is more 
indicative of a 70 percent disability evaluation.  The 
veteran may always advance a new claim for an increased 
rating should the severity of the disability increase in the 
future. 


ORDER

A 70 percent disability evaluation for PTSD is granted 
subject to the criteria which govern the payment of monetary 
awards.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


